Exhibit 10.29


WAIVER AGREEMENT AND ACKNOWLEDGEMENT


This Waiver Agreement and Acknowledgement (the “Waiver Agreement”) is executed
as of December 5, 2008 by and among Southern Community Financial Corporation
(the “Corporation”), Southern Community Bank and Trust (the “Bank”) and the
undersigned officer (“Officer”) and in consideration of the benefits to all
parties derived by the execution of that certain Letter Agreement (including the
Schedules thereto), and a Securities Purchase Agreement – Standard Terms
(including the Annexes thereto), dated December 5, 2008 (together referred to
herein as the “Purchase Agreement”) between the Corporation and the United
States Department of the Treasury (the “Investor”), the receipt and sufficiency
of which are hereby acknowledged by all parties, the parties agree as follows:


1.           Pursuant to the terms of the Purchase Agreement, the Corporation,
Bank and Officer hereby agree to amend any and all compensation, bonus,
incentive and other benefit plans, arrangements and agreements (including golden
parachute, severance and employment agreements) (collectively, the “Benefit
Plans”) between the Officer and the Corporation and/or the Bank in such manner
as may be necessary and determined in the good faith discretion of the
Corporation, during the period that the Investor owns any debt or equity
securities of the Corporation acquired pursuant to the Purchase Agreement or the
Warrant, in order to comply with Section 111(b) of the Emergency Economic
Stabilization Act of 2008, as implemented by guidance or regulation thereunder
that has been issued and is in effect as of the Closing Date.  Terms not
otherwise defined herein shall have the same meaning ascribed to them in the
Purchase Agreement.


2.           Officer acknowledges and agrees that by executing this Waiver
Agreement, he waives all of his right to the receipt and objection to any
recovery of any compensation, bonus, incentive or other benefits (including
golden parachute or severance payments) as may be necessary, during the period
that the Investor owns any debt or equity securities of the Corporation acquired
pursuant to the Purchase Agreement or the Warrant, in order for the Corporation
to comply with Section 111(b) of the Emergency Economic Stabilization Act of
2008 as implemented by guidance or regulation thereunder that has been issued
and is in effect as of the Closing Date.  All other terms of the Benefit Plans
will remain in full force and effect after the date of this Agreement.


3.           This Waiver Agreement constitutes the valid, legal and binding
obligation of the Corporation, the Bank and Officer enforceable against each of
them in accordance with its terms.  This Agreement shall inure to the benefit of
and be binding upon any corporate successor of the Corporation or the
Bank.  This Agreement shall be governed by and construed in accordance with the
laws of the State of North Carolina.


IN WITNESS WHEREOF, the undersigned has executed this Waiver Agreement as of the
date first above written.


OFFICER
 
Signature: 
/s/ Jeffrey T. Clark
Name: 
Jeffrey T. Clark
 
SOUTHERN COMMUNITY FINANCIAL CORPORATION
 
By:
/s/ F. Scott Bauer
 
Authorized Officer
 
SOUTHERN COMMUNITY BANK AND TRUST
 
By:
/s/ James Hastings
Authorized Officer

 
 
 

--------------------------------------------------------------------------------

 